UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4426


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

WILLIE MACK PURNELL, JR.,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Florence. Terry L. Wooten, Chief District Judge. (4:05-cr-00770-TLW-5)


Submitted: November 30, 2018                                 Decided: December 7, 2018


Before MOTZ, DUNCAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark C. McLawhorn, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Florence, South Carolina, for Appellant. Sherri A. Lydon, United
States Attorney, Columbia, South Carolina, Christopher B. Schoen, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Charleston, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Willie Mack Purnell, Jr., appeals from his 24-month sentence, imposed pursuant to

the revocation of his supervised release. On appeal, Purnell asserts that his sentence was

plainly unreasonable because (1) the district court placed too much reliance on the

seriousness of the underlying supervised release violations and (2) the district court failed

to adequately explain the pertinent sentencing factors when imposing an upward

variance. We affirm.

       “A district court has broad discretion when imposing a sentence upon revocation

of supervised release.” United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013). We

will affirm a revocation sentence that “is within the prescribed statutory range and is not

plainly unreasonable.” United States v. Crudup, 461 F.3d 433, 440 (4th Cir. 2006). A

supervised release revocation sentence is procedurally reasonable if the district court

considered the policy statements contained in Chapter Seven of the Sentencing

Guidelines and the 18 U.S.C. § 3553(a) (2012) factors applicable to revocation sentences.

Crudup, 461 F.3d at 438-39. The district court also must provide a statement of reasons

for the sentence imposed, but that explanation “need not be as detailed or specific when

imposing a revocation sentence as it must be when imposing a post-conviction sentence.”

United States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).

       In fashioning an appropriate sentence, “the court should sanction primarily the

defendant’s breach of trust, while taking into account, to a limited degree, the seriousness

of the underlying violation and the criminal history of the violator.” U.S. Sentencing

Guidelines Manual ch. 7, pt. A(3)(b).        According to 18 U.S.C. § 3583(e) (2012)

                                             2
(governing supervised release revocation), the court also must consider certain of the

factors enumerated under § 3553(a), though not the need for the sentence “to reflect the

seriousness of the offense, to promote respect for the law, and to provide just punishment

for the offense.” 18 U.S.C. § 3553(a)(2)(A); see 18 U.S.C. § 3583(e); Crudup, 461 F.3d

at 439. We have recognized, however, that the § 3553(a)(2)(A) factors “are intertwined

with the factors courts are expressly authorized to consider under § 3583(e).” Webb, 738

F.3d at 641. Thus, although the district court may not rely “predominately” on the

§ 3553(a)(2)(A) factors in selecting a revocation sentence, “mere reference to such

considerations does not render a revocation sentence procedurally unreasonable when

those factors are relevant to, and considered in conjunction with, the enumerated

§ 3553(a) factors.” Id. at 642.

       We find that Purnell has not successfully demonstrated that the district court

procedurally erred in relying too heavily on the seriousness of his revocation conduct

while on supervision. First and foremost, prior to announcing sentence, the district court

enumerated the numerous instances and ways in which Purnell violated the terms of his

supervised release. These included, in most relevant part, Purnell’s criminal conduct and

his absconding for nearly a year. By virtue of its recitation of Purnell’s varied and

repeated violations, the court identified as its foremost concern Purnell’s pattern of

noncompliance and his failure to learn from his mistakes or to be deterred by prior lenient

treatment. Such considerations are relevant to the appropriate sentencing factors of the

nature and circumstances of the violations, Purnell’s history and characteristics, and the

need for deterrence and to protect the public from further crimes by Purnell. See 18

                                            3
U.S.C. §§ 3553(a)(1), (a)(2)(B), (C), 3583(e). While counsel correctly notes that the

court repeatedly categorized Purnell’s violations of supervised release as “serious,” these

statements are the sort of “mere reference” that we found permissible in Webb, as the

record does not demonstrate that this was at the cornerstone of the court’s sentencing

decision.

       Turning to the issue of whether the district court’s explanation of its consideration

of the statutory factors was sufficient to support the variance sentence, it is plain from the

record that that the court found that the policy statement range was insufficient given

Purnell’s repeated, wholesale failure to comply with many of the requirements of his

release.    The court clearly said as much when stating that Purnell could not have

“breach[ed] the trust of this Court any more than he did” and that his actions constituted

an “abject failure to abide by any conditions of release.” While Purnell contends that the

court’s reasoning was not sufficiently individualized, the record does not support his

contentions. The court specifically examined Purnell’s history and characteristics, noting

the details of his underlying convictions, as well as Purnell’s repeated failure to comply

with the requirements of supervised release. The court further discussed Purnell’s need

for treatment, as well as Purnell’s need for future supervision to ensure that he pays

restitution. In addition, the district court explicitly stated that it considered the remaining

statutory factors. The court’s multi-faceted reasons for the upward variance sentence

provided a proper and individualized explanation for the variance sentence.




                                              4
      Accordingly, we affirm Purnell’s sentence.      We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                                           AFFIRMED




                                           5